                                                                                             FILED
                                 UNITED STATES DISTRICT COURT/    , OC! L 4 2019
                               SOUTHERN DISTRICT OF CALIFORNIIA ccTRK7,-:---.:'
                                                                            1
                                                                               . "7__,,___,
                                                                             / ~ C)U~~~F;; r, 1~:,. /'.  ~ ~f.iCT COUf?T
                                                                             ~                 '-' ~' ,11., ' OF CI\ LIF OH NI A
UNITED STATES OF AMERICA,                                                          - -- ~                            DE PUTY

                                                               Case No. 19CR3909-LAB

                                           Plaintiff,
                 vs.
                                                               WDGMENT OF DISMISSAL
     JOANNA RELGALADO,


                                        Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       21:952, 960 - Importation of Methamphetamine (Felony)




 Dated:
                                                        Hon. Karen .       ford
                                                        United States Magistrate Judge
